On November 23, 1994, the Court ordered that the defendant shall be punished by confinement in the Montana State Prison for a term of thirty (30) years, with twenty (20) years suspended, on Count II: Criminal Sale of Dangerous Drugs, a Felony, and for a term of ten (10) years, with none suspended, on Count IV: Criminal Possession With Intent To Sell, a Felony. The sentence imposed on Count IV shall run concurrently with the sentence imposed on Count II. The defendant shall receive credit for time served in the Lake County Jail, which as of the date of this judgment totals one (1) day. The Court at this time does not make a designation of the defendant as a dangerous or non-dangerous for purposes of parole eligibility. The Court further orders that the suspended portion of the sentence shall be upon conditions as set forth in the November 23, 1994 judgment. The Court further orders that' the defendant shall pay to the Lake County Drug Fund the sum of Four Thousand Five Hundred Dollars ($4,500.00), which the defendant has previously paid. The Court further orders that the defendant shall pay surcharges of totalling Four Hundred Fifty Dollars ($450.00), as required by law, which shall be paid to the Clerk of the District Court in monthly payments commencing upon the defendant’s release from the Montana State Prison and each month thereafter until paid in full. The Court further orders that the defendant shall pay the mandated supervisory fee of One Hundred Twenty Dollars ($120.00) per year, prorated at Ten Dollars ($10.00) per month, for the number of months under supervision. Payments on the fee shall be made in the amount of Thirty Dollars ($30.00) per quarter to the Clerk of the District Court.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct. The Sentence Review Division finds that the sentence is the same as that provided for in the Plea Agreement.
Done in open Court this 12th day of May, 1995.
*45Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Richard Champion for representing himself in this matter.